Citation Nr: 0522747	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the evaluation of the veteran's service-connected 
bilateral hearing loss was properly reduced from 30 to 10 
percent, effective December 1, 2003.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).  That decision effectuated a 
December 2002 rating decision, in which the RO proposed to 
reduce the assigned evaluation for bilateral hearing loss 
from 30 to 10 percent.

Historically, in an April 2002 rating decision, the RO 
increased the assigned rating for that disability from zero 
to 30 percent based on a recent VA examination (July 2001).  
Later that year in August 2002, the veteran submitted a claim 
for an increase in evaluation for the bilateral hearing loss.  
Based on findings from a December 2002 VA examination, in a 
December 2002 rating decision, the RO proposed to reduce the 
rating for the veteran's hearing loss from 30 to 10 percent.

The veteran submitted a statement in January 2003 which 
contained a notice of disagreement with the December 2002 
rating decision.  

In a September 2003 rating decision, the RO reduced the 
evaluation for bilateral hearing loss from 30 to 10 percent, 
effective December 1, 2003.  In September 2003, the veteran 
submitted a notice of disagreement as to the September 2003 
rating decision.  Following a March 2004 rating decision (de 
novo review) and statement of the case, the veteran perfected 
his appeal.



FINDINGS OF FACT

1. In an April 2002 rating decision, the RO increased the 
assigned rating for bilateral hearing loss to 30 percent, 
effective March 20, 2001. 

2. Audiological findings in December 2002 show that the 
veteran had Level IV hearing in both ears.

3.  By a letter dated in December 2002, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the prior 
evaluation from 30 percent to 10 percent.

4.  By a rating decision dated in September 2003 the RO 
reduced the rating for the veteran's bilateral hearing loss 
to 10 percent disabling, effective December 1, 2003.

5.  Audiological findings in September 2004 show that the 
veteran had Level V hearing in the right ear and Level VI 
hearing in the left ear.


CONCLUSIONS OF LAW

1. The reduction of the disability evaluation for bilateral 
hearing loss to 10 percent disabling, effective December 1, 
2003, was proper, and restoration of a 30 percent evaluation 
is not warranted.  38 U.S.C.A. §§ 1155, 1159, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.951, 4.85, 4.86, Tables VI, VIA, 
VII, Diagnostic Code 6100 (2004).

2.  The criteria for a 20 percent rating for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in a letter dated in September 2002, and in 
the statement of the case and supplemental statement of the 
case.  These documents in combination informed the veteran of 
the information and evidence necessary to substantiate the 
claim, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
and other evidence adequately identified by the appellant in 
support of his claim.  The veteran has been afforded relevant 
examination.

Notice provided to the veteran prior to the first unfavorable 
adjudication of this case was not completely VCAA-compliant.  
However, after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudication.  
Thus, to decide the appeal now would not be prejudicial.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.

II.  Whether the Evaluation of Bilateral Hearing Loss Was 
Properly Reduced From 30 to 10 Percent, Effective December 1, 
2003

In a December 2002 rating action, the RO proposed the 
reduction of the rating for the veteran's bilateral hearing 
loss from 30 to 10 percent based on VA audiological findings 
contained in VA examinations of October and December 2002.  
The veteran was notified of the RO's intent to reduce the 
assigned rating by letter dated December 2002.  

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 
3.105(e)(i).  

In January 2003, the veteran notified the RO of his notice of 
disagreement with the December 2002 decision, and of his 
desire for a hearing at the RO.  That hearing was held in May 
2003.  The veteran underwent a VA examination of his hearing 
loss in June 2003.

By a letter dated in September 2003, the RO informed the 
veteran of a September 2003 rating decision by which the RO 
reduced his rating for bilateral hearing loss to 10 percent, 
effective December 1, 2003.

The RO thus complied with the procedures required under 38 
C.F.R. § 3.105 for reducing the veteran's disability rating 
by notifying him of his rights, giving him an opportunity for 
a hearing and time to respond, and making the reduction 
effective no sooner than permitted. 38 C.F.R. § 3.105(e).

The Board must next address whether VA has met its burden of 
proving that the reduction was warranted.  The veteran's 30 
percent rating for bilateral hearing loss was made effective 
on March 20, 2001, and continued in effect until December 1, 
2003.  Since the evaluation had not been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is not required. 38 C.F.R. § 3.344(c).  
These provisions also do not apply to disabilities that have 
not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

The veteran's hearing loss in this case is evaluated under 
Diagnostic Code 6100 which pertains to evaluation of hearing 
impairment.

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  

In this case, the veteran underwent several VA audiometric 
examinations which are relevant to the reduction of his 
evaluation.  First, the veteran underwent an audiometric 
examination in July 2001 which revealed average pure tone 
hearing threshold levels (as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 
Hertz), of 73 for the right ear and 74 for the left ear. 
Speech discrimination ability was 68 percent for the right 
ear and 64 percent for the left ear.  These findings are 
consistent with Level VI hearing in the right ear and Level 
VII hearing in the left ear.  Under the relevant criteria, if 
hearing acuity is Level VII for the poorer ear and Level VI 
for the better ear, then a 30 percent disability rating is 
assigned for hearing loss.  38 C.F.R. § 4.85, 4.87, 
Diagnostic Code 6100.

The July 2001 VA examination report shows that the examiner 
stated that the test results were not suitable for rating 
purposes for reasons cited in the report.  Based on the 
examination findings, in the April 2002 rating decision the 
RO assigned a rating of 30 percent, consistent with the 
criteria as discussed above.  

On a VA audiometric examination conducted in October 2002, 
the average pure tone hearing threshold levels (as measured 
in the four frequencies cited above), were 54 for the right 
ear and 55 for the left ear.  Speech discrimination ability 
was 84 percent for the right ear and 76 percent for the left 
ear.  These findings correspond to Level II and IV hearing in 
the right and left ear, respectively.  A zero percent 
disability rating is assigned for hearing loss when hearing 
acuity is Level IV for the poorer ear and Level II for the 
better ear.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100.

The October 2002 VA examination report shows that the 
examiner stated that the test results were not reliable, 
noting that speech reception thresholds were not in agreement 
with the puretone thresholds.  The examiner stated that the 
overall results, though better than that previously obtained 
in July 2001, were not suitable for rating purposes.

On a VA audiometric examination conducted in December 2002, 
the average pure tone hearing threshold levels (as measured 
in the four frequencies cited above), were 51 for the right 
ear and 54 for the left ear.  Speech discrimination ability 
was 76 percent for both ears.  These findings correspond to 
Level IV hearing in both ears.  A 10 percent disability 
rating is assigned for hearing loss when hearing acuity is 
Level IV for both ears.  38 C.F.R. § 4.85, 4.87, Diagnostic 
Code 6100.

The December 2002 VA examination report shows that the 
examiner stated that the pure tone averages and speech 
reception thresholds were not as consistent as they should 
be.  He stated that the pure tone thresholds were still 
somewhat suspect, however, they did seemed close enough to 
what may be accurate for the veteran.  The examiner believed 
the testing was as accurate as is possible, and that the 
results obtained were better than most of the rest of the 
results obtained to date.  

On a VA audiometric examination conducted in June 2003, the 
average pure tone hearing threshold levels (as measured in 
the four frequencies cited above), were 63 for the right ear 
and 64 for the left ear.  Speech discrimination ability was 
72 and 60 percent for the right and left ear, respectively.  
These findings correspond to Level V and VI hearing in the 
right and left ear, respectively.  A 20 percent disability 
rating is assigned for hearing loss when hearing acuity is 
Level VI for the poorer ear and Level V for the better ear.  
38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100.

The June 2003 VA examination report shows that the examiner 
stated that the veteran had been tested by four different 
audiologists at which times the examiners noted there was 
poor agreement between the speech reception threshold and the 
puretone average.  In each case, the speech reception 
threshold had suggested better hearing than the puretone 
thresholds.  The examiner stated that the only time there was 
no comment on the disagreement included testing in December 
2002; as opposed to testing in July 2001, October 2002 and 
June 2003 (the current examination), when pure tones had been 
poorer, more in the moderate-severe range, and in poor 
agreement with the speech reception thresholds obtained.  The 
examiner noted that private testing in February 2003, which 
showed a moderate-severe bilateral hearing loss and speech 
reception threshold in agreement, was not in agreement with 
the speech reception thresholds obtained in the present 
examination.  The examiner concluded with an opinion that the 
testing in December 2002 was probably the closest reflection 
of the veteran's hearing, showing a bilateral mild-moderate 
sensorineural hearing loss.

Here, findings from all of the examinations discussed above 
have been described by examiners as unreliable and unsuitable 
for rating purposes, with the exception of the testing in 
December 2002.  Findings from both the July 2001 VA 
examination-which resulted in the April 2002 rating decision 
increase from zero to 30 percent-and the October 2002, and 
June 2003 VA examinations, were determined by the respective 
examiners to be unreliable.  Of the VA examinations prior to 
the September 2003 rating decision, which reduced the rating 
from 30 to 10 percent, only the findings from the December 
2002 VA examination are shown to be reliable and suitable for 
rating.  

Based on those findings, the veteran's condition warrants no 
more than a 10 percent disability rating.  As such, the Board 
finds that the evidence supported a rating reduction from 30 
percent to 10 percent in this case.

For the foregoing reasons, the Board finds that the evidence 
supports the reduction of the rating for the veteran's 
service-connected bilateral hearing loss from 30 percent to 
10 percent, effective December 1 2003.  As such, the claim 
for restoration of the 30 percent rating for bilateral 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

III.  Entitlement to an Increased Rating for Bilateral 
Hearing Loss

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disability are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  

The method for evaluating disability ratings for hearing 
impairment pursuant to criteria under 38 C.F.R. § 4.85 is 
explained above.  See 38 C.F.R. § 4.85.  

Subsequent to the September 2003 rating decision, in which 
the RO reduced the rating for bilateral hearing loss from 30 
to 10 percent, effective December 12, 2003, the veteran 
underwent VA audiometric examinations in May 2004 and in 
September 2004.  The examiner in the May 2004 examination 
found that those results were unreliable and not suitable for 
rating purposes.

The report of the September 2004 audiologic re-evaluation 
shows that there is no comment indicating that the results of 
that test were unreliable or unsuitable for rating purposes.  
In this connection, the examiner noted that an initial 
functional component resolved on re-instruction.  

The veteran's bilateral hearing loss is currently rated as 10 
percent disabling, effective December 1, 2003, under 
Diagnostic Code 6100 of the Rating Schedule. Pursuant to the 
rating criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral. 38 C.F.R. § 4.86. 

In this case, as shown in the September 2004 VA audiometric 
evaluation, the veteran does have hearing at 55 decibels or 
higher for 1000 Hertz bilaterally. Therefore, the Roman 
numeral designation for hearing impairment will be determined 
using both Table VI and Table VIA, in order to determine 
which results in the higher Roman numeral designation, and 
consequently higher rating. 38 C.F.R. § 4.86(a).

The September 2004 VA audiometric evaluation is the latest 
evaluation for which findings have not been found to be 
unreliable and not suitable for rating.  On a VA audiometric 
examination, the pure tone hearing threshold levels at 1000, 
2000, 3000, and 4000 Hertz were respectively, 55, 60, 65, and 
70 on the right; and 60, 65, 65, and 75 on the left.  The 
average pure tone hearing threshold levels (as measured in 
the four frequencies cited above), were 62 for the right ear 
and 66 for the left ear.  Speech discrimination ability was 
72 and 68 percent for the right and left ear, respectively.  

These findings correspond to Level V and VI hearing in the 
right and left ear, respectively, using Table VI.  Using 
Table VIA, the test findings correspond to Level IV and V 
hearing in the right and left ear, respectively.  Using Table 
VI, a 20 percent disability rating is assigned for hearing 
loss when hearing acuity is Level VI for the poorer ear and 
Level V for the better ear; and using Table VIA, a 10 percent 
disability rating is assigned for hearing loss when hearing 
acuity is Level V for the poorer ear and Level IV in the 
better ear.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100.  
Because Table VI results in the higher designation, it will 
be used.

The mechanical application of the rating schedule to the 
September 2004 VA audiometric evaluation using Table VI 
results in the Roman numeral designations of V and VI, and 
consequently warrants a 20 percent disability rating.  
Diagnostic Code 6100 (2004).  Entitlement to an evaluation in 
excess of 20 percent for this disability is not warranted.


ORDER

The reduction of the disability rating for bilateral hearing 
loss, effective December 1, 2003, was proper, and restoration 
of a 30 percent rating is not warranted.

A 20 percent rating for bilateral hearing loss is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


